MEMORANDUM **
Paul Alfred Bouteiller appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition for failure to exhaust his claims in state court. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
To the extent Bouteiller raises uncertified issues in his briefs, we construe those contentions as a motion to expand the certificate of appealability and we deny the motion. See 9th Cir. R. 22 — 1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
The district court properly dismissed without prejudice the federal claims alleged in grounds one and two of the petition.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.